DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4-7 , 9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	A  broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The following claims recite broad to narrow limitations:
Note: Applicant uses the term ‘preferably’ throughout the claims. This denotes a broad
and a narrower limitation. Correction is required.

• Claim 4 recites the broad recitation ‘specific volume of less than 11.4 cm3/g”, and
the claim also recites ‘preferably less than 11.3 cm3/g, more preferably 5.5 cm3/g
to 11.2 cm3/g, even more preferably from 8.5 cm3/g to 11.17 cm3/g, which are the
narrower statements of the range/limitations. The claim(s) are considered
indefinite because there is a question or doubt as to whether the feature
introduced by such narrower language is (a) merely exemplary of the remainder
of the claim, and therefore not required, or (b) a required feature of the claims.

• Claim 5 recites the broad recitation ‘at a level of greater than 90% wt”, and
the claim also recites ‘preferably from 95% to 100%, which is the narrower statement of the range/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

• Claim 6 recites the broad recitation ‘consists of synthetic fibers”, and the claim also recites ‘preferably free of cellulose fibers, more preferably wherein said acquisition distribution layer is treated such as with a surfactant” which is the narrower statement of the range/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

• Claim 7 recites the broad recitation ‘comprise polypropylene fibers”, and
the claim also recites ‘preferably consist of polypropylene fibers” which is the
narrower statement of the range/limitations. The claim(s) are considered
indefinite because there is a question or doubt as to whether the feature
introduced by such narrower language is (a) merely exemplary of the remainder
of the claim, and therefore not required, or (b) a required feature of the claims.

• Claim 9 recites the broad recitation ‘a basis weight of from 15 to 40 g/m2”, and
the claim also recites ‘preferably from 18 to 35 g/m2, more preferably from 20 to 30 g//m2, most preferably from 21 to 25 g/m2, which are the narrower statements of the range/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

• Claim 11  recites the broad recitation “mean flow pore size from 15 µm to 200 µm”,
and the claim also recites ‘preferably from 30 µm to 150 µm, more preferably 45
µm to 130 µm, even more preferably from 60 µm to 100 µm, and even more
preferably from 65 µm to 95 µm, even more preferably from 70 µm to 90 µm,
which are the narrower statements of the range/limitations. The claim(s) are
considered indefinite because there is a question or doubt as to whether the
feature introduced by such narrower language is (a) merely exemplary of the
remainder of the claim, and therefore not required, or (b) a required feature of the
claims.

• Claim 12 recites the broad recitation ‘are offset at least along the longitudinal axis”, and the claim also recites ‘preferably wherein the acquisition distribution layer is positioned such that it does not overlap with a portion of the channel”, which is the narrower statement of the range/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

• Claim 13 recites the broad recitation ‘a relative porosity of less than 9000 L/m2/s”, and the claim also recites, “preferably of from than 1000 L/m2/s to 8000 L/m2/s, preferably 2000 L/m2/s to 7000 L/m2/s, more preferably 3000 L/m2/s to 5000 L/m2/s, most preferably 3500 L/m2/s to 4500 L/m2/s, which are the narrower statements of the
range/limitations. The claim(s) are considered indefinite because there is a
question or doubt as to whether the feature introduced by such narrower
language is (a) merely exemplary of the remainder of the claim, and therefore not
required, or (b) a required feature of the claims.

5.	Claim 6 recites the limitation "such as" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1 and  4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roe et al. US Patent Application Publication 2014/0163500. 

Note: the examiner refers the acquisition distribution system 50 as comparing to the acquisition distribution layer of the present invention (Roe paragraph 0110).
As to claim 1, Roe teaches an absorbent article 20 comprising an absorbent core 28 sandwiched between a liquid permeable topsheet 24 and a liquid impermeable backsheet 25, and an acquisition distribution layer 50 positioned between the topsheet 24 and the absorbent core 28 (paragraph 0029);

the acquisition distribution system 50 is positioned at a body-facing side of the absorbent in contact with the body-facing side of the absorbent core (paragraph 0125),

 wherein the absorbent core 28 comprises absorbent material selected from the group consisting of cellulose fibers, superabsorbent polymers and combinations thereof (paragraph 0045), 

the absorbent core 28 comprising at least one interconnected channel free of the absorbent material (paragraph 0077), 

wherein the channels 26 have a length extending along a longitudinal axis 80 (Figures 1 and 4) and the absorbent core 28 has a length extending along the longitudinal axis 80 and wherein the length of the channels 26 is from 10% to 95% of the length of the absorbent core (paragraph 0077) and 

characterized in that the acquisition distribution layer 50 consisting of spunbond and/or carded nonwoven layer comprising synthetic fibers (paragraph 0117), 
Roe incorporates by reference (paragraph 0111) McDowall et al. USPN 5700254 who teaches acquisition layers fabricated from synthetic polymers (100%) (McDowall col. 10, lines 6-7; col. 11, lines 55-56);

wherein the acquisition distribution layer has a basis weight of from 10 to 50 g/m2 (McDowall col. 3, lines 61-66; col. 11, lines 55-56) and in that the acquisition distribution layer is positioned at a body-facing side of the absorbent core and in contact with body-facing side of the absorbent core (Roe paragraph 0110; McDowall col. 4, lines 6-7). 


As to claim 4, Roe incorporates by reference (paragraph 0117) Schneider et al. USPN 7786341.  Schneider teaches a liquid acquisition member having a void volume of 7-11 cm3/g having values in the claimed range (Schneider col. 8, lines 58-67).

As to claims 5 and 6,  the acquisition distribution layer consists of synthetic fibers,  the synthetic fibers are comprised at a level of from 95% to 100% as McDowall teaches the liquid acquisition/distribution layer is fabricated from a synthetic polymers or natural polymers, thus the invention encompasses layers with only synthetic polymers free of cellulose fiber (McDowall col. 10, lines 5-8).

As to claim 7, the synthetic fibers comprise polypropylene fibers McDowall teaches nonwoven fabrics may comprise polypropylene fibers and may be useful for the acquisition member (col. 10, lines 6-16).As to claim 8, the acquisition distribution layer is a spunbond or carded nonwoven and is free of air-through-bonded, airlaid and/or meltblown nonwoven layers – where Roe teaches the layer is a  carded nonwoven layer (Roe paragraph 0117). As to claim 9, the acquisition distribution layer has a basis weight of from 15 to 40 g/m2 , which has values in the claimed ranges (Roe paragraph 0116; McDowall col. 3, lines 61-66).


Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

13.	Claims 2, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. US Patent Application Publication 2014/0163500 

As to claims 2 and 3, Roe does not specifically teach at least one of the channels extends both along the longitudinal axis and along an axis perpendicular to the longitudinal axis (48), such that a shape is formed that is substantially U-shaped. However, Roe does teach channels 26 and 26’ are formed longitudinally where the third channel 26” is laterally oriented in the rear or front waist edges (paragraph 0096, Figure 16).  The channels 26, 26’, and 26” form a general U-shape as broadly as claimed.  However, the channels are three separate channels instead of one U-shaped channel.  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to make the U-shape from one interconnected channel, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
As to claim 11, Roe incorporates by reference (paragraph 0111) McDowall Roe/McDowall does not specifically teach the mean flow pore size.  However, McDowall et al. USPN 5700254 who teaches smaller interfiber pores and an interfiber pore gradient for faster capacity for z-directional liquid transfer to direct incoming fluids to underlying absorbent material (McDowall col. 9, lines 18-57). McDowall teaches the general concept of pore size affecting the liquid distribution function.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to determine through routine experimentation the mean flow pore size needed for a desired flow rate. 
As to claims 13 , Roe/McDowall do not teach the relative porosity of acquisition distribution layer.  However, Roe/McDowall teaches the acquisition distribution layer constructed from the claimed materials.  Therefore, since the prior art has met the structural requirements of the claim, Roe/McDowall obviously includes an acquisition distribution layer capable of achieving the claimed test results.  

14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. US Patent Application Publication 2014/0163500 in view of Cohen US Patent Application Publication 2006/0095012.  

Roe does not specifically teach the acquisition distribution system is offset from the absorbent core along the longitudinal axis. Cohen teaches an absorbent article having an acquisition distribution layer (ADL) 14 where the ADL does not extend the full length of the core 16, but is positioned closer to the front waist portion of the article (longitudinally) for the benefit of enhancing the effectiveness of the article in absorbing body fluids (Cohen paragraph 0036; Figure 1).  It would have been obvious to one having ordinary skill in the art when the invention was originally filed to modify the acquisition distribution system of Roe to have the acquisition distribution layer(s) offset at least along the longitudinal axis for the benefit of enhancing the effective of the fluid distribution in the area of insult.  The acquisition distribution layers offset longitudinally from the core so that the transverse or lateral axes do not align would also result in a portion of the channels 26” (paragraph 0096; Figure 16) of Roe at least in the rear portion and extending in the widthwise direction ( Figure 16, paragraph 0096) of Roe of the article not overlapping an acquisition distribution system oriented towards the front portion of the article as taught in Cohen.

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 1-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-14 of copending Application No. 17440855. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are broader in scope than the claims of the ‘855 application in that it does not require a specific core wrap enclosing the absorbent material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.







17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781